Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 through 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (2019/0393286) in view of Choi (2010/0177024).

With regard to claim 1, 14 and 20, Ding discloses a display device ([0025] “FIG. 1 is a schematic view of a screen structure of a display screen in accordance with an embodiment”) comprising: a display unit including a first display area ([0030] FIG. 6 is a schematic diagram illustrating a first display region of the display screen in accordance with an embodiment”) having a plurality of first pixels ([0143] “A driving array 553 of pixels in the first display region 517 …”), and a second display area ([0031] “FIG. 7 is a schematic diagram illustrating a second display region of the display screen”) having a plurality of second pixels ([0151] “A driving array 558 of pixels in the second display region 518 …”); a data driver configured to provide a data signal to each data line connected to the plurality of first pixels and the plurality of second pixels; a scan driver configured to provide a scan signal to each scan line connected to the plurality of first pixels and the plurality of second pixels; and an emission controller configured to provide an emission control signal to each emission control line connected to the plurality of first pixels and the plurality of second pixels ([0017] “In an embodiment, the screen circuit layer is provided with a pixel circuit and a driving circuit; the pixel circuit is 
		The office finds no specific disclosure in Ding wherein the plurality of second pixels includes one boosting capacitor connected between a node electrically connected to a gate electrode of each driving transistor and the emission control line.  Choi discloses the plurality of second pixels includes one boosting capacitor connected between a node electrically connected to a gate electrode of each driving transistor and the emission control line (Figure 7 wherein the office considers Choi’s Cb’ as corresponding with the claimed boosting capacitor, Choi’s line between M2 and DM as corresponding with the claimed node electrically connected to a gate electrode of each driving transistor and considers Choi’s En as corresponding with the claimed emission control line).
		The office finds combining Ding and Choi  would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Ding discloses a display device, a "base" device, upon which the claimed invention can be seen as an 

With regard to claim 2, Ding discloses the plurality of first pixels include at least one sub pixel ([0167] “A set of the first color sub-pixel region, the second color sub-pixel region, and the third color sub-pixel region can define a pixel region”). 
		The office finds no specific disclosure in Ding wherein the plurality of first pixels includes a first boosting capacitor connected between a node to which a gate electrode of each driving transistor is connected and the scan line, and the plurality of second pixels include at least one sub pixel including the first boosting capacitor and a second boosting capacitor that is the one boosting capacitor.  Choi discloses the plurality of first pixels includes a first boosting capacitor connected between a node to which a gate 
		The office finds combining Ding and Choi  would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Ding discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Choi also discloses a display device, a "comparable" device, which has been improved by including the plurality of first pixels includes a first boosting capacitor connected between a node to which a gate electrode of each driving transistor is connected and the scan line, and the plurality of second pixels include at least one sub pixel including the first boosting capacitor and a second boosting capacitor that is the one boosting capacitor.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at 

With regard to claim 3, the office find no specific disclosure in the combination of Ding and Choi wherein in the sub pixel of the second pixels, a capacitance of the second boosting capacitor is greater than a capacitance of the first boosting capacitor.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions or size of the claimed device and a device having the claimed relative dimensions or size would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds in the sub pixel of the second pixels, a capacitance of the second boosting capacitor is greater than a capacitance of the first boosting capacitor is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include in the sub pixel of the second pixels, a capacitance of the second boosting capacitor is greater than a capacitance of the first boosting capacitor.  

With regard to claim 4, the office finds no specific disclosure in the combination of Ding and Choi wherein the one boosting capacitor includes a first electrode formed on a member electrically connected to the emission control line, and a second electrode formed on a member electrically connected to the gate electrode of the driving transistor.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the one boosting capacitor including a first electrode formed on a member electrically connected to the emission control line, and a second electrode formed on a member electrically connected to the gate electrode of the driving transistor is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the one boosting capacitor including a first electrode formed on a member electrically connected to the emission control line, and a second electrode formed on a member electrically connected to the gate electrode of the driving transistor.  

With regard to claim 5, the office finds no specific disclosure in the combination of Ding and Choi wherein the at least one sub pixel further includes another boosting capacitor including a third electrode formed on a member electrically connected to the scan line, and a fourth electrode formed on a member electrically connected to the gate electrode of the driving transistor.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the 

With regard to claim 6, the office finds no specific disclosure in the combination of Ding and Choi wherein the first electrode is formed on a first gate electrode layer, the second electrode is formed on a first source-drain electrode layer, and the first source-drain electrode layer is on the first gate electrode layer.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the first electrode being formed on a first gate electrode layer, the second electrode being formed on a first source-drain electrode layer, and the first source-drain electrode layer being on the first gate electrode layer is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first electrode being formed on a first gate electrode 

With regard to claim 7, the office finds no specific disclosure in the combination of Ding and Choi wherein the first gate electrode layer includes the emission control line, and the first source-drain electrode layer includes an electrode pattern electrically connected to the node and in which an overlap area overlapping the emission control line is defined.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds the first gate electrode layer including the emission control line, and the first source-drain electrode layer including an electrode pattern electrically connected to the node and in which an overlap area overlapping the emission control line is defined is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first gate electrode layer including the emission control line, and the first source-drain electrode layer including an electrode pattern electrically connected to the node and in which an overlap area overlapping the emission control line is defined.

With regard to claim 8, the office finds no specific disclosure in the combination of Ding and Choi wherein the gate electrode and the emission control line are physically separated from each other.  Since courts have found, claims are unpatentable when 

With regard to claim 9, the office finds no specific disclosure in Ding wherein the plurality of first pixels do not include the one boosting capacitor.  Choi discloses the plurality of first pixels do not include the one boosting capacitor (Figure 3).
		The office finds combining Ding and Choi  would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Ding discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Choi also discloses a display device, a "comparable" device, which has been improved by including the plurality of first pixels do not include the one boosting capacitor.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Choi's known technique of including the plurality of first pixels do not include the one boosting capacitor in the same way in Ding.  The office finally finds that 

With regard to claim 10, the office finds no specific disclosure in the combination of Ding and Choi wherein a second gate electrode layer on the first gate electrode layer; and a second source-drain electrode layer on the first source-drain electrode layer, wherein the first source-drain electrode layer is on the second gate electrode layer.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds a second gate electrode layer on the first gate electrode layer; and a second source-drain electrode layer on the first source-drain electrode layer, wherein the first source-drain electrode layer is on the second gate electrode layer is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include a second gate electrode layer on the first gate electrode layer; and a second source-drain electrode layer on the first source-drain electrode layer, wherein the first source-drain electrode layer is on the second gate electrode layer.  

With regard to claim 11, the office find no specific disclosure in Ding wherein the driving transistor is a P-type transistor.  Choi discloses the driving transistor is a P-type transistor (Figure 7).  


With regard to claim 12, the office finds no specific disclosure in the combination of Ding and Choi wherein a sensor overlapping the second display area.  Since courts have found, claims are unpatentable when shifting the position of elements would not have modified the operation of the device (Rearrangement of Parts  MPEP §2144.04(VI)(C)), and since the office finds a sensor overlapping the second display area is a shifting the position of elements which does not modify the operation of the device, the office therefore finds it would have been obvious to one of ordinary skill in 

With regard to claim 13, the office finds no specific disclosure in the combination of Ding and Choi wherein the first density is greater than the second density 4 to 16 times.  Since courts have found, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (Changes in Size / Proportion  MPEP §2144.04(IV)(A)), and since the office finds the first density being greater than the second density 4 to 16 times is a recitation of relative dimensions that would not make the claimed device to perform differently than the prior art, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include the first density being greater than the second density 4 to 16 times.  

With regard to claims 15 through 19 and 21 through 26, see the corresponding rejections above.  


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622